DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

               FOX-LAKE WORTH, INC., a Florida corporation,
                             Appellant,

                                      v.

       ANDERSON & CARR, INC., a Florida for profit corporation,
                          Appellee.

                                No. 4D18-422

                            [February 7, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Peter   D.    Blanc,     Judge;   L.T.   Case     No.
502012CA018092XXXXMB.

    E. Cole FitzGerald, III of E. Cole FitzGerald, III PLLC, West Palm Beach,
for appellant.

  John P. Joy and Sara M. Sandler of Walton Lantaff Schroeder & Carson
LLP, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and KUNTZ, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.